FILED
                            NOT FOR PUBLICATION                              SEP 07 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



REBECCA L GILBERTSON; LARRY                       No. 11-35970
GILBERTSON, husband and wife,
                                                  D.C. No. 3:11-cv-05380-RJB
              Plaintiffs - Appellants,

  v.                                              MEMORANDUM *

QUINAULT INDIAN NATION,

              Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert J. Bryan, Senior District Judge, Presiding

                      Argued and Submitted August 31, 2012
                               Seattle, Washington

Before: SCHROEDER and GOULD, Circuit Judges, and RAKOFF, Senior District
Judge.**

       Plaintiffs-Appellants Rebecca Gilbertson and her husband Larry Gilbertson

(“Plaintiffs”) appeal from the district court’s judgment on the pleadings in their


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
Title VII action against Defendant-Appellee Quinault Indian Nation (“Defendant”).

The district court held that it lacked jurisdiction over Plaintiffs’ cause of action for

violation of Title VII because of the Defendant’s sovereign immunity.

      Plaintiffs claim that the Quinault Indian Nation waived its sovereign

immunity from suit in federal court by stating in an employee handbook that

workers were protected under Title VII. The language of the employee handbook

stating that employees are “protected” by Title VII was not a sufficiently clear

waiver of sovereign immunity. See Allen v. Gold Country Casino, 464 F.3d 1044,

1047 (9th Cir. 2006).

      The district court did not err in denying the Plaintiffs’ motion for

reconsideration that relied on a provision of the Quinault Indian Nation Code. The

provision cited by Plaintiffs was enacted in 1998. It could have been brought to

the attention of the court through the exercise of reasonable diligence. Even if this

were not the case, the plain language of the provision and the context provided by

the surrounding provisions of the Code confirm that it is a limited waiver of

sovereign immunity for suits in the Quinault Tribal Court, not a waiver of such

immunity for all purposes.

      AFFIRMED.




                                            2